In an action for an annulment and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Queens County (Geller, Special Ref.), dated October 17, 2007, which denied his motion to vacate a stipulation of settlement entered into in open court.
Ordered that the appeal is dismissed, without costs or disbursements.
It is the obligation of the appellant to assemble a proper record on appeal, which must contain all of the relevant papers that were before the Supreme Court (see CPLR 5526; Matter of Remy v Mitchell, 60 AD3d 860 [2009]; Cohen v Wallace & Minchenberg, 39 AD3d 689 [2007]; Nakyeoung Seoung v Vicuna, 38 AD3d 734, 735 [2007]). Inasmuch as the record submitted here by the appellant renders meaningful appellate review of the Supreme Court’s determination virtually impossible, we dismiss the appeal (see Keita v United Parcel Serv., 65 AD3d 571 [2009]; Salem v Mott, 43 AD3d 397 [2007]). Fisher, J.P., Balkin, Hall and Austin, JJ., concur.